DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 and 4/1/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ezure (US 2016/0049609). 
Regarding claim 1, Ezure teaches a gas barrier film and an electronic device employing the same (Pg. 1, Paragraph [0001]). The gas barrier film includes a resin substrate, a smoothing layer and a gas barrier layer in that order (“a gas barrier film comprising at least a susbtrate layer including at least a flexible substrate, an undercoat layer, and an inorganic thin film layer”) (PG. 4, Paragraph [0048]; Fig. 1A). 
Ezure is silent with respect to the gas barrier film having a water vapor transmission rate  at 23°C an 50% relative humidity of 0.001 g/m2/day or less and a number durability N measured by performing a steel wood test of an outermost surface on an inorganic thin film layer side of the gas barrier film using #0000 steel wool under conditions of a load a t 50 gf/cm2,a speed of 60 rpm/min, and a one way distance of 3 cm satisfying the formula N≤200.
However, these properties appear to be dependent on the materials and methods for forming the gas barrier films of the instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Ezure teaches materials and methods for forming each of the layers which significantly overlap with that of applicant’s invention. The susbtrates are formed from materials including PET and PEN having a thickness of 5 to 500 microns (Pg. 12, Paragraphs [0149]-[0153]). The smoothing layer is formed from a UV curable resin including a radical reactive unsaturated bond, such as an acrylic resin, an inorganic particle, a photoinitiator, a solvent and a reactive diluting agent and irradiating the resin with ultraviolet rays (Pgs. 5-6, Paragraph [0066]-[0080]). The smoothing layer has a thickness in the range of 0.5 to 5 microns (Pg. 6, Paragraph [0079]). Lastly, the gas barrier layer is formed by a CVD method with an organosilicon compound and 
Therefore, one of ordinary skill in the art would have recognized the materials and methods of the gas barrier film of Ezure and those of applicant’s instant invention significantly overlap and, as such, would resultantly have properties which additionally significantly overlap. This would include having a water vapor transmission rate at 23°C an 50% relative humidity of 0.001 g/m2/day or less and a number durability N measured by performing a steel wood test of an outermost surface on an inorganic thin film layer side of the gas barrier film using #0000 steel wool under conditions of a load a t 50 gf/cm2,a speed of 60 rpm/min, and a one way distance of 3 cm satisfying the formula N≤200.
Regarding claim 2, Ezure teaches the gas barrier film as discussed above with respect to claim 1. As discussed above, the smoothing layer may be formed from a UV curable resin including a radical reactive unsaturated bond including an acrylic resin (“contains a polymer of a photocurable compound having a polymerizable functional group”). 
Regarding claim 3, Ezure teaches the gas barrier film as discussed above with respect to claim 1. The gas barrier layers may be formed such that there are two gas barrier layers formed on both surface of the susbtrate (Pg. 8, Paragraph [0109]). One of ordinary skill in the art would appreciate that gas barrier layers formed on both surfaces of the substrate layer would result in the outermost surfaces, formed from the gas barrier layers, having the same coefficient of dynamic friction (“a coefficient of dynamic friction between one outermost surface and the other outermost surface of the gas barrier film is 0.5 or less”). 
Regarding claim 4, Ezure teaches the gas barrier film as discussed above with respect to claim 1. 

Regarding claim 5, Ezure teaches the gas barrier film as discussed above with respect to claim 1. The gas barrier layer is formed from a compound including carbon, silicon and oxygen atoms (Pg. 6, Paragraph [0085]).
Regarding claim 6, Ezure teaches the gas barrier film as discussed above with respect to claim 1. The gas barrier layer satisfies the condition that a carbon atomic ratio is continuously increased in the distance range from 90% to 95% (Pg. 6, Paragraph [0087]). 
Regarding claim 7, Ezure teaches the gas barrier film as discussed above with respect to claim 1. The carbon atomic distribution profile preferably has more than 3 extreme values (Pg. 7, Paragraph [0092]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
Regarding claim 8, Ezure teaches the gas barrier film as discussed above with respect to claim 1. The gas barrier films includes a second gas barrier layer above the first gas barrier layer (Pg. 12, Paragraph [0158]; Fig. 1B). The second gas barrier layer is formed from a polysilazane coating and has a reforming treatment applied to the coating (Pg. 12, Paragraph [0158]). 
Regarding claim 9, Ezure teaches the gas barrier film and an electronic device comprising the gas barrier film (Pg. 1, Paragraph [0001]). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783